Citation Nr: 1235961	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a tailbone disability, claimed as a residual of a pilonidal cyst.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, for a hearing loss disability, and for tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A tailbone disability as a residual of a pilonidal cyst is not currently shown.


CONCLUSION OF LAW

A tailbone disability as a residual of a pilonidal cyst was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection for a tailbone disability, the RO provided pre-adjudication VCAA notice by letters, dated in March 2009 and in August 2009.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 



As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records.  

On the claim of service connection for a tailbone disability, as there is no competent and credible evidence of a current disability of the tailbone, a VA medical opinio is not necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 



Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 




Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Facts

The service treatment records show that in February 1970 that the Veteran complained of a sore on his tailbone.  There was a small cystic, tender lesion.  The impression was a pilonidal cyst.  The cyst was then excised without complications.  There is no other relevant entry in the service treatment records.

After service on VA examination in May 2009, there was tender scar where the cyst was closed.  It was noted that after the in-service excision the Veteran had pain in the area of the scar and that there was a revision in 1985 by a private surgeon.  The diagnosis was painful scar secondary to pilonidal cyst repair while on active duty.  No cyst was found on examination.

Service connection has been awarded for the scar.

Analysis 

To establish entitlement to VA disability compensation, there must be evidence of current disability.  

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And in certain circumstances a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); 




Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Competency is a question of fact, which is to be addressed by the Board. 

Although the Veteran as a lay person is competent to describe pain, a disability of the tailbone is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law lay observation is competent). 

As the presence or diagnosis of a disability of the tailbone cannot be made by the Veteran a lay person based on personal observation, such a disability is not a simple medical condition. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a disability of the tailbone. 

For this reason, the Veteran's statements are not competent evidence on the question of the presence or diagnosis of a disability of the tailbone in service, since service, or currently, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim. 

And there is no medical diagnosis or symptoms reported by the Veteran that later support a diagnosis of a disability of the tailbone by a medical professional. 






It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability. 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Without competent evidence that the Veteran has a current disability of the tailbone other than a surgical scar, which is already service connected, there is no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In the absence of competent evidence of a current disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a tail bone disability, claimed as a residual of a pilonidal cyst removal, is denied.


REMAND

On the claim of service connection for a disability of the lumbar spine, on VA examination in May 2009, the VA examiner was unable to render an opinion as to the origin or cause the disability without resorting to speculation.  No rationale was provided.  Once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA examiner's opinion is inadequate further development under the duty to assist is needed. 





On the claims of service connection for a hearing loss disability and for tinnitus, on VA examination in May 2009, the VA examiner stated the disabilities were unrelated to service, because there was no evidence of acoustic trauma.  As it is not clear whether the VA examiner considered acoustic trauma as a prerequisite to establish a nexus to service, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:  

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current degenerative joint disease and disc disease of lumbar spine by MRI in 2005 is a progression of the removal of a pilonidal cyst in 1970 or the development of a new and separate condition?  

The Veteran's file must be made available to the VA examiner for review.

2.  Afford the Veteran a VA examination to determine:  

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current hearing loss or tinnitus or both are related to noise exposure in service.  




The VA examiner is asked to consider that the Veteran's military noise exposure consisted of working indoors as mechanic, using power tools, of small arms qualification, and of aircraft noise.  After service, the Veteran worked 40 years as a truck driver and mechanic.  

The VA examiner is asked to comment on whether there were any clinically significant threshold shifts in service, comparing the results of audiology testing on the entrance examination, which used the ASA standard, and on separation examination, which used the ISO standard.   

The Veteran's file should be made available to the examiner for review. 

3.  After the development has been completed, adjudicate the claims of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, for hearing loss, and for and tinnitus.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


